United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-3931
                                 ___________

Vernicesa F. Barnes,                  *
                                      *
            Appellant,                *
                                      *
      v.                              * Appeal from the United States
                                      * District Court for the
McDonald's Corp.,                     * Eastern District of Arkansas.
                                      *
            Appellee.                 *      [UNPUBLISHED]
                                      *
Nancy Ball, doing business as         *
McDonald's NDK Corporation,           *
                                      *
            Defendant.                *
                                 ___________

                            Submitted: June 14, 2000
                                Filed: August 9, 2000
                                 ___________

Before BOWMAN, FLOYD R. GIBSON,1 and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                         ___________

PER CURIAM.




      1
       Complications from an automobile accident have prevented Judge Gibson from
reviewing this opinion prior to its being filed.
       Vernicesa Barnes appeals from the decision of the District Court2 granting
summary judgment to McDonald's Corporation on her claims for breach of contract and
violation of the Arkansas Prize Promotion Act. Barnes's suit was brought when
McDonald's refused to redeem a mis-cut prize stamp from a promotional game being
conducted at participating McDonald's restaurants in 1998. Barnes received the stamp
when she purchased hash browns from a McDonald's restaurant in Benton, Arkansas.
Barnes contends that there remain in her case genuine issues of material fact, some of
which she has been unable to develop because McDonald's failed to comply with all
of her discovery requests, and so summary judgment was improper under Federal Rule
of Civil Procedure 56.

       We have reviewed the record and agree with the District Court that, based on
facts in the record that are not disputed, McDonald's is entitled to judgment as a matter
of law. Contrary to Barnes's assertion, McDonald's properly notified contestants of the
rules of its game in accordance with the terms of the Arkansas Prize Promotion Act, so
there was no violation of the Act. Further, those rules provided the terms of the
contract between Barnes and McDonald's. Barnes did not comply with the rules of the
game (that is, the terms of the contract) because she did not submit a valid winning
ticket; therefore, she has no claim for breach of contract. To the extent that Barnes
suggests she could identify genuine issues of material fact had McDonald's responded
adequately to her discovery requests, she is not entitled to relief in this Court. As the
District Court noted, she failed to invoke the powers of that court to compel the
discovery she thought she needed, even though she had ample time and opportunity to
do so.

      The judgment of the District Court is affirmed.



      2
        The Honorable William R. Wilson, United States District Judge for the Eastern
District of Arkansas.
                                           -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-